COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-08-287-CV

DENNIS KYLE THURMON	APPELLANT



V.



SKYLINE MOBILE HOME ESTATES;	APPELLEES

UNITED STATES OF AMERICA; CITY 

OF HALTOM CITY, TEXAS; TARRANT

COUNTY, TEXAS; TARRANT COUNTY

HOSPITAL DISTRICT; TARRANT COUNTY

COLLEGE DISTRICT; AND BIRDVILLE

INDEPENDENT SCHOOL DISTRICT

----------

FROM THE 348TH DISTRICT COURT 
OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On February 17, 2009, we notified appellant that his brief had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  
See
 Tex. R. App. P.
 38.6(a).  We stated we could dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a motion reasonably explaining the failure to file a brief and the need for an extension.  
See
 Tex. R. App. P. 10.5(b)(1), 38.8(a)(1), 42.3.  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 
Tex. R. App. P.
 38.8(a), 42.3(b), 43.2(f).

Appellee Skyline Mobile Home Estate’s March 11, 2009 motion to dismiss appellant’s appeal for failure to timely file a brief is denied as moot.

Appellant shall pay all costs of this 
appeal, for which let execution issue.



PER CURIAM 		





PANEL:  MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED:  March 19, 2009

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.